Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 23, 2021

                                     No. 04-20-00268-CR

                              Quinton Ramon WILLIAMSON,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR0283
                    Honorable Maria Teresa (Tessa) Herr, Judge Presiding


                                       ORDER
       After consideration, we GRANT Appellant’s Unopposed Motion for Extension of Time
to File Appellant’s Motion for Rehearing and Motion for Rehearing En Banc. Appellant’s
motion is due on or before December 28, 2021. Any further request for extension of time will be
disfavored.


                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court